Case 3:17-md-02801-JD Document 1120-10 Filed 02/06/20 Page 1 of 28




                     EXHIBIT I
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  2 27
                                                              1 of of 28




           Exhibit A
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  3 27
                                                              2 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  4 27
                                                              3 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  5 27
                                                              4 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  6 27
                                                              5 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  7 27
                                                              6 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  8 27
                                                              7 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page  9 27
                                                              8 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JDDocument
                         Document1120-10  Filed
                                   12-2 Filed   02/06/20Page
                                              05/13/16   Page  1027
                                                             9 of of 28
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1011 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1112 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1213 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1314 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1415 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1516 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1617 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1718 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1819 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              1920 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2021 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2122 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2223 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2324 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2425 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2526 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2627 of 28
                                                                of 27
Case 3:17-md-02801-JD
  Case  3:16-cr-00180-JD Document
                          Document1120-10  Filed
                                   12-2 Filed    02/06/20Page
                                              05/13/16     Page
                                                              2728 of 28
                                                                of 27




Attachment A to
Plea Agreement
     Entire Attachment Sought to be
            Filed Under Seal
